DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pargman (2005/0028418) in view of Flodin et al. (2003/0226302), Place (1,842,285), and McIntosh (4,605,292).
Pargman discloses a method comprising the steps of providing a plurality of frames with varying sizes or varying styles (Figs. 7-12, paragraph 0019), and pressing one of the frames onto a display device (22, Fig. 2).
However, the hardware to mount the frame to the device is not elastically deformable. Flodin teaches that it was known in the art to provide elastically deformable elements (36, 38, 50, Fig. 1) to removably attach a frame to a backing panel (paragraph 0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use elastically deformable hardware in the method disclosed by Pargman, as taught by Flodin, in order to make it easier to assemble and disassemble the frame and because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Further, the display device disclosed by Pargman is a digital picture display device. Place discloses that it was known in the art to attach a frame to a mirror. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the digital picture display device disclosed by Pargman with a mirror, as taught by Place, in order to use the interchangeable frame system disclosed by Pargman with a mirror.
Further, Pargman discloses supporting the frame on a horizontal surface (Fig. 2), but does not disclose a mounting kit for installation on a rear surface of the mirror pane to mount the device to an upright support surface. McIntosh teaches that it was known in the art to provide a hardware mounting kit in the form of tape strips installed on a rear surface of a mirror pane (21, Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Pargman with a hardware mounting kit to attach the frame to a vertical surface, as taught by McIntosh, in order to enable mounting of the frame to a wall. 
Regarding claims 2 and 3, these steps are inherent in the interchangeability of the frames disclosed by Pargman.
Regarding claim 4, McIntosh discloses installing the mounting hardware kit on the rear surface of the mirror pane.
Regarding claim 5, McIntosh discloses mounting the mounting hardware kit onto the upright support surface to display the mirror pane. See Fig. 4.
Regarding claim 6, Flodin discloses installing the elastically deformable hardware (36, 38, 50, Fig. 1) to the plurality of frames.
Regarding claim 7, Flodin discloses pressing one of the plurality of frames to the mirror pane. See paragraph 0053.
Regarding claim 8, Flodin discloses providing the elastically deformable hardware (36, 38, Fig. 1) about an inner periphery of one of the plurality of frames.
Regarding claim 13, see paragraph 0052 of Flodin.
Allowable Subject Matter
Claims 9-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, the method step of inserting an end of a mirror pane into a frame beneath at least one retainer, in combination with the remaining limitations of the claims.
Regarding claims 14 and 17, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, the method step of providing first fasteners directly on the rear surface of the mirror pane that are sized to receive second fasteners from the mounting hardware kit, in combination with the remaining limitations of the claims.
Claims 10-12, 15, and 16 would be allowable based on their dependencies, respectively.
Claims 18-20 are allowed based on their dependencies, respectively.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/Primary Examiner, Art Unit 3631